Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 1 of 7. PageID #: 100



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO

 UNITED STATES OF AMERICA                    )      CASE NO: 5:19 CR 262
                                             )
        Plaintiff,                           )      JUDGE SARA LIOI
                                             )
        -vs-                                 )
                                             )
 DAEMONTE D. SIMS                            )      DEFENDANT’S SENTENCING
                                             )      MEMORANDUM
        Defendant.                           )
                                             )

        Now comes the Defendant, DAEMONTE D. SIMS, by and through his

 undersigned counsel, and hereby submits the following sentencing memorandum in the

 above-captioned matter. Defendant’s sentencing hearing is scheduled for October 21,

 2019 at 10:00 a.m.

                                                    Respectfully Submitted,

                                                     /s/ Brian M. Pierce
                                                    Brian M. Pierce (#0063736)
                                                    Attorney for Daemonte D. Sims
                                                    54 E. Mill Street, Suite 400
                                                    Akron, Ohio 44308
                                                    330-253-0785 (telephone)
                                                    330-253-7432 (facsimile)

                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing has
 been served via the Court’s electronic filing system on the 16th day of October, 2019.


                                                     /s/ Brian M. Pierce
                                                    Brian M. Pierce (#0063736)
                                                    Attorney for Daemonte D. Sims




                                             1
Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 2 of 7. PageID #: 101




                                    MEMORANDUM
 A.     Introduction

        On July 8, 2019, Defendant, Daemonte D. Sims pled guilty to one count of Felon in

 Possession of a Firearm and Ammunition in violation of 18 U.S.C. §922 (g) (1), and 18

 U.S.C. §942 (a) (2).

        Daemonte D. Sims as born in Akron, Ohio and is currently twenty-eight (28) years

 of age. Mr. Sims is not married and has one daughter, Samaiuyah Sims (age two months).

 Mr. Sims graduated from East High School in Akron, Ohio in 2009. Mr. Sims has previous

 employment with One Stop Appliance in Akron and McDonald’s as a cook.

        Mr. Sims has a lengthy history of substance abuse which began during his early

 teen years. Mr. Sims has abused Marijuana, alcohol, Ecstasy and Xanax. Mr. Sims has

 also been diagnosed with bipolar, depression and ADHD.

        Mr. Sims is amenable to both mental health and substance abuse treatment during

 his incarceration. Mr. Sims has significant family support. (See Exhibit “A”).

 B.     The Goals of Sentencing - 18 U.S.C. § 3553(a)

        After Booker, federal sentencing is vastly different. Treating the Guidelines as

 advisory requires that the Court consider the guideline range calculation as merely one of

 many factors in determining a sentence no greater than necessary to achieve the goals of

 sentencing as set forth in 18 U.S.C. § 3553(a)(2).       See, Gall v. United States, 128

 S.Ct.586, 597 n.6 (2007); Kimbrough v. United States, 128 S.Ct. 558, 570 (2007). The

 overriding principle and mandate of § 3553(a) requires district courts to impose a sentence


                                             2
Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 3 of 7. PageID #: 102



 “sufficient, but not greater than necessary,” to achieve the four purposes of sentencing as

 set forth in Section 3553(a)(2): (a) retribution; (b) deterrence; (c) incapacitation; and (d)

 rehabilitation. Id.

        The “sufficient but not greater than necessary” requirement has been referred to as

 the “parsimony provision.” See, United States v. Denardi, 892 F.2d 269, 276-77 (3rd Cir.

 1989). This Circuit has found that the parsimony provision serves as “the guidepost for

 sentencing decisions post-Booker” and sets an independent limit on the sentence a court

 may impose. United States v. Ferguson, 456 F.3d 660, 667 (6th Cir. 2006), see also

 United States v. Cull, 446 F.Supp.2d 961, 963 (E.D. Wis. 2006). Since § 3553(a) requires

 a sentence to be no greater than necessary to meet the four purposes of sentencing,

 imposition of a sentence greater than necessary to meet those purposes is reversible, even

 if within the applicable guideline range. Id.

 C.     The Guidelines and Other Factors Courts Must Consider in Determining a
        Punishment that Fulfills the Sentencing Mandate under § 3553(a)(2)

        In determining the sentence minimally sufficient to comply with the Section

 3553(a)(2) purposes of sentencing, the court must consider several factors listed in Section

 3553(a). Those factors include:

        (1)     the nature and circumstances of the offense and the
                history and characteristics of the defendant;

        (2)     the need for the sentence imposed -

                (A)    to reflect the seriousness of the offense,
                       to promote respect for the law, and to
                       provide just punishment for the offense;

                (B)    to afford adequate deterrence to criminal
                       conduct;


                                                 3
Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 4 of 7. PageID #: 103



               (C)     to protect the public from further crimes of
                       the defendant; and

               (D)     to provide the defendant with needed
                       educational or vocational training, medical
                       care, or other correctional treatment in the
                       most effective manner;

        (3)    the kinds of sentences available;

        (4)    the advisory guideline range;

        (5)    any pertinent policy statements issued by the Sentencing
               Commission;

        (6)    the need to avoid unwarranted sentence disparities; and

        (7)    the need to provide restitution to any victims of the offense.

 See, 18 U.S.C. § 3553(a) (2007). See generally, Rita v. United States, 127 S.Ct. 2456,

 2463-65 (2007); Kimbrough v. United States, 128 S.Ct. 558 (2007); Gall v. United States,

 128 S.Ct. 586 (2007); Spears v. United States, 129 S.Ct. 840 (2009).

        While district courts must in all cases “consider” the guideline range, Booker, 543

 U.S. 220, 245-46, the Guidelines do not subordinate the other factors in § 3553(a). As

 this Circuit has pointed out, the sentencing mandate under § 3553(a) serves as “the

 guidepost for sentencing decisions post-Booker” Ferguson, 456 F.3d at 667, and the

 Guidelines carry no more weight than any other factor under § 3553(a). Importantly, a

 sentencing court may not presume that a sentence within the guideline range is reasonable.

 Rita, 127 S.Ct at 2463-65.

        In a post-Booker world federal district judges have significant discretion to impose

 sentences below (or above) those called for under the Sentencing Guidelines. See, Spears

 v. United States, 129 S.Ct. 840 (2009); Kimbrough v. United States, 128 S.Ct. 558, 570


                                               4
Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 5 of 7. PageID #: 104



 (2007); Gall v. United States, 128 S.Ct. 586, 597 n.6 (2007). A non-guideline sentence

 may not be presumed to be unreasonable, and district courts need not impose sentences

 greater than they believe necessary out of fear of reversal. Rita at 2467. Instead, after

 determining the Guideline range, the sentencing court may decide that a sentence in that

 range:

                 should not apply, perhaps because (as the Guidelines
                 themselves foresee) the case at hand falls outside the
                 “Heartland” to which the Commission intends
                 individual Guidelines to apply, U.S.S.G. § 5K2.O,
                 perhaps because the Guidelines sentence itself fails
                 properly to reflect § 3553(a) considerations, or perhaps
                 because the case warrants a different sentence regardless.
                 See Rule 32(f).


 Rita, 127 S.Ct. At 2465. District courts may even consider arguments that a particular

 guideline reflects “an unsound judgment” generally. Rita at 2468; Spears at 843. The

 appellate courts should not disturb the court’s judgment if the sentencing judge provides

 reasons for the sentencing decision. Rita, at 2468.

 D.       Application of Sentencing Factors to this Defendant

          Applying the Sentencing factors in Section 3553(a) (2) this Court can fashion a

 sentence which will balance the need to incarcerate Mr. Sims and also reflect the

 seriousness of his conduct.      Counsel acknowledges that Mr. Sims has a significant

 criminal history in this matter. However, counsel submits that the facts and circumstances

 of this offense offer significant mitigation for Mr. Sims criminal behavior.

          In December 2018, Defendant and his friend witnessed a murder in Akron. Within

 several days of that homicide Defendant’s friend was shot and killed in retaliation for the



                                               5
Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 6 of 7. PageID #: 105



 homicide.      Defendant learned that he was also being targeted and that there was a

 $40,000.00 bounty on him. Mr. Sims spoke to law enforcement who confirmed this

 information.

        Mr. Sims also spoke to his Probation Officer and requested that his supervised

 release be transferred to Columbus so that he and his pregnant girlfriend could be safe.

 On the date of the offense Defendant was sitting in his disabled car which had a flat tire.

 Defendant possessed a firearm that he obtained for protection. Defendant cooperated with

 the arresting officer and was not involved in any criminal activity independent of the

 firearm possession.

        Counsel requests that this Court take this information into consideration and

 impose a sentence which will afford Mr. Sims the opportunity to participate in both drug

 and mental health treatment. Defendant entered a timely guilty plea and accepts full

 responsibility for his conduct.

 E.     Conclusion

        Daemonte D. Sims’ case presents precisely the type of factors that should be

 considered by the courts after Booker. The succession of cases after Booker, including

 Rita, Gall, Kimbrough, and Spears, all demonstrate that this court has the authority and

 duty to consider the above-mentioned factors when arriving at a sentence that fulfills the

 sentencing mandate of § 3553(a).

        Under the circumstances, it is respectfully requested that this Court take into

 account the factors unique to the Defendant’s case that are sufficient to achieve the goals

 of sentencing under § 3553(a)(2).



                                             6
Case: 5:19-cr-00262-SL Doc #: 16 Filed: 10/16/19 7 of 7. PageID #: 106



        Counsel also requests that this Court recommend to the Bureau of Prisons that

 Defendant serve his sentences at the Federal facility located in Elkton, Ohio.

                                                      Respectfully Submitted,


                                                       /s/ Brian M. Pierce
                                                      Brian M. Pierce (0063736)
                                                      Attorney for Daemonte D. Sims
                                                      54 E. Mill Street, Suite 400
                                                      Akron, Ohio 44308
                                                      330-253-0785 (telephone)
                                                      330-253-7432 (facsimile)




                                              7
